The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 07-08-2022 amending claims 1, 8-11, and 17.  Currently pending claims considered are claims 1-20. This application is a CIP of 16/877,440, 05/18/2020 PAT 10762526; 16/877,440 is a CON of 16/823,323 03/18/2020 PAT 10692108; 16/823,323 is a CON of 15/950,019 04/10/2018 PAT 10621620; 15/950,019 is a CON of 15/483,790 04/10/2017 PAT 10521822. 

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) submitted: 09-09-2022,  has/have been considered and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5-7, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoop (US 10,311,611) in view of High (US 11,373,118).



Regarding claim(s) 1, 17, Stoop discloses: A method comprising, A non-transitory computer-readable medium storing instructions that when executed by a computer, cause it to perform the following steps (i.e., a non-transitory device or computer, capable of storing instructions, i.e., with suitable combination of hardware and software perform steps, Applicant specification, ¶¶268) [22:40-54: employing a non-transitory computer readable medium (e.g., storage medium)]: 
registering a consumer (i.e., associating a registered consumer with a user profile, associated with a consumer, consistent with Applicant specification, ¶¶32, 70, 73); [1:16-54: a registered user at a social network with a user profile, said profile encapsulating user information including user demographics, communication channel information, personal interests, including interactions and interrelationships with applications, other human users and content]

receiving an image from a device associated with the consumer, wherein the image comprises a first brand asset (i.e., receiving an image associated with a particular brand such as an image associated with content captured from a user’s device, such as a user’s photo library, consistent with Applicant specification, ¶276); [1:16-54: a registered user at a social network with a user profile, said profile encapsulating user information including user demographics, communication channel information, personal interests, including interactions and interrelationships with applications, other human users and content, and as depicted in 12:15-19, receiving an image(s) upload to the social network as provided by a client system’s photo application as captured by a camera of the client’s system, said system including computing devices such as smartphones, laptop computers, cellular telephones, etcetera, as depicted in 3:37-39]

processing the image for the first brand asset (i.e., employing image classifiers, consistent with Applicant specification to an image, consistent with Applicant specification, ¶267); [1:16-54: a registered user at a social network with a user profile, said profile encapsulating user information including user demographics, communication channel information, personal interests, including interactions and interrelationships with applications, other human users and content, and as depicted in 12:15-19, receiving an image(s) upload to the social network as provided by a client system’s photo application as captured by a camera of the client’s system, said system including computing devices such as smartphones, laptop computers, cellular telephones, etcetera, as depicted in 3:37-39, and wherein the uploaded image’s elements are automatically detected, wherein elements of the uploaded images include names, locations, buildings, logos, brands, or any other concepts associated with concept nodes associated with a social network user, as depicted in 13:23-67]



processing the image for a first location (i.e., determining a location associated with an image); [1:16-54: a registered user at a social network with a user profile, said profile encapsulating user information including user demographics, communication channel information, personal interests, including interactions and interrelationships with applications, other human users and content, and as depicted in 12:15-19, receiving an image(s) upload to the social network as provided by a client system’s photo application as captured by a camera of the client’s system, said system including computing devices such as smartphones, laptop computers, cellular telephones, etcetera, as depicted in 3:37-39, and wherein the uploaded image’s elements are automatically detected, wherein elements of the uploaded images include names, locations, buildings, logos, brands, or any other concepts associated with concept nodes associated with a social network user, as depicted in 13:23-67]

retrieving a media content with the second brand asset (i.e., generating content associated a brand); [10:15-30: generating any type of objects to a user such as advertisements associated with objects of relevance to a user, as demonstrated from coefficients specific to the user]



providing the media content having a content interaction layer, the content interaction layer operative to enable a consumer interaction with the media content (i.e., linking a user’s profile to content provided and user interaction with content thereof); [1:16-54: a registered user at a social network with a user profile, said profile encapsulating user information including user demographics, communication channel information, personal interests, including interactions and interrelationships with applications, other human users and content, and as depicted in 12:15-19, receiving an image(s) upload to the social network as provided by a client system’s photo application as captured by a camera of the client’s system, said system including computing devices such as smartphones, laptop computers, cellular telephones, etcetera, as depicted in 3:37-39, and wherein the uploaded image’s elements are automatically detected, wherein elements of the uploaded images include names, locations, buildings, logos, brands, or any other concepts associated with concept nodes associated with a social network user, as depicted in 13:23-67]






receiving an indication that the consumer has performed the at least one action; [9:1-16: assigning weights depending on user’s actions, and frequency of a user’s actions, including interactions with content, objects and other users influences a weighting coefficient associated with content provision to the user to ensure relevance of delivered content, each content delivery associated with a content plurality including profile page content, posts, news stories, headlines, instant messages, updated based on continued tracking of actions upon which the coefficient is based, as depicted in 8:4-65, the social network may select and provide a plurality of content to a user based on computed coefficients, selected user content generated based on said coefficient, including a user’s current proximity to a physical location, and predicted likely future actions, as captured by the coefficient – other words, a plurality of content generated based on a context and affinity of a user, as depicted in 10:1-67] 

tracking for at least one action by the consumer within the content interaction layer; [9:1-16: assigning weights depending on user’s actions, and frequency of a user’s actions, including interactions with content, objects and other users influences a weighting coefficient associated with content provision to the user to ensure relevance of delivered content, each content delivery associated with a content plurality including profile page content, posts, news stories, headlines, instant messages, updated based on continued tracking of actions upon which the coefficient is based, as depicted in 8:4-65, the social network may select and provide a plurality of content to a user based on computed coefficients, selected user content generated based on said coefficient, including a user’s current proximity to a physical location, and predicted likely future actions, as captured by the coefficient – other words, a plurality of content generated based on a context and affinity of a user, as depicted in 10:1-67]

updating the media content based on the at least one action; [9:1-16: assigning weights depending on user’s actions, and frequency of a user’s actions, including interactions with content, objects and other users influences a weighting coefficient associated with content provision to the user to ensure relevance of delivered content, each content delivery associated with a content plurality including profile page content, posts, news stories, headlines, instant messages, updated based on continued tracking of actions upon which the coefficient is based, as depicted in 8:4-65, the social network may select and provide a plurality of content to a user based on computed coefficients, selected user content generated based on said coefficient, including a user’s current proximity to a physical location, and predicted likely future actions, as captured by the coefficient – other words, a plurality of content generated based on a context and affinity of a user, as depicted in 10:1-67] 




Regarding [j]-[k], Stoop discloses associating content including images, videos, texts, to a user’s profile and the user’s actions (i.e., associating content with one or more elements of profile data corresponding with a consumer); [9:1-16;8:4-65;10:1-67] 

Stoop does not explicitly disclose, as disclosed by High:
associating a second brand asset with the first brand asset, wherein the second brand asset is within a predetermined distance of the first location (i.e., providing a brand’s substitute within a predetermined distance of a first brand located at a first facility or first brand location to a second facility or second brand location); [5:3-6:3 a “first physical object”, a first brand, a “24 pack of CocaCola®” located at a first “retail location”, or “first facility”, is associated with a second brand a “24 pack of Sprite®” located at a “second facility within a predetermined distance of the first facility”]

associating the second brand asset with one or more elements of profile data corresponding with the consumer; [5:3-6:3 a “first physical object”, a first brand, a “24 pack of CocaCola®” located at a first “retail location”, or “first facility”, is associated with a second brand a “24 pack of Sprite®” located at a “second facility within a predetermined distance of the first facility”, data association between a brand and its substitutes provided by “past responses of the [consumer] user to substitutes”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stoop to include the aforesaid mechanism(s) [j]-[k] as taught by High. One of ordinary skill would have been so motivated to include said mechanism(s) to promote minimal frictions between a consumer’s desire for a brand or its most relevant complementary or brand substitute, providing a brand’s substitute within a predetermined distance of a first brand located at a first facility or first brand location to a second facility or second brand location. [5:3-6:3]

Regarding claim(s) 2, Stoop-High as a combination discloses: The method of claim 1. Stoop discloses: wherein receiving the image from the device associated with the consumer comprises receiving at least one of the following: an advertisement, and a picture in a photo-library (i.e., a image or picture taken by a user, that is resident on a compartment or library of the user’s device). [1:16-54: a registered user at a social network with a user profile, said profile encapsulating user information including user demographics, communication channel information, personal interests, including interactions and interrelationships with applications, other human users and content, and as depicted in 12:15-19, receiving an image(s) upload to the social network as provided by a client system’s photo application as captured by a camera of the client’s system, said system including computing devices such as smartphones, laptop computers, cellular telephones, etcetera, as depicted in 3:37-39]




Regarding claim(s) 3, Stoop-High as a combination discloses: The method of claim 1. Stoop discloses: wherein processing the image for the first brand asset comprises processing for at least one of the following: a picture of a brand logo, a brand slogan, a brand name, a brand object, an advertisement in a billboard, and a store front (i.e., an brand logo). [1:16-54: a registered user at a social network with a user profile, said profile encapsulating user information including user demographics, communication channel information, personal interests, including interactions and interrelationships with applications, other human users and content, and as depicted in 12:15-19, receiving an image(s) upload to the social network as provided by a client system’s photo application as captured by a camera of the client’s system, said system including computing devices such as smartphones, laptop computers, cellular telephones, etcetera, as depicted in 3:37-39, and wherein the uploaded image’s elements are automatically detected, wherein elements of the uploaded images include names, locations, buildings, logos, brands, or any other concepts associated with concept nodes associated with a social network user, as depicted in 13:23-67]
Regarding claim(s) 5, Stoop-High as a combination discloses: The method of claim 1. Stoop discloses: wherein receiving the indication that the consumer has performed the at least one action comprises detecting an event at a point of sale. [7:65-67: wherein “predicted probability that a user will perform a particular action” is associated with a “check[ing]-in” action at a location]Regarding claim(s) 6, Stoop-High as a combination discloses: The method of claim 1. Stoop discloses: wherein receiving the indication that the consumer has performed the at least one action comprises receiving at least one of the following: location data, sensor data, telemetry data, device usage data, and a unique identifier (i.e., usage data). [9:1-16: assigning weights depending on user’s actions, and frequency of a user’s actions, including interactions with content, objects and other users influences a weighting coefficient associated with content provision to the user to ensure relevance of delivered content, each content delivery associated with a content plurality including profile page content, posts, news stories, headlines, instant messages, updated based on continued tracking of actions upon which the coefficient is based, as depicted in 8:4-65, the social network may select and provide a plurality of content to a user based on computed coefficients, selected user content generated based on said coefficient, including a user’s current proximity to a physical location, and predicted likely future actions, as captured by the coefficient – other words, a plurality of content generated based on a context and affinity of a user, as depicted in 10:1-67]Regarding claim(s) 7, Stoop-High as a combination discloses: The method of claim 1. Stoop discloses: wherein receiving the indication that the consumer has performed the at least one action comprises receiving an indication that the consumer is moving along a particular path, towards a particular destination and within a particular time period.  [The social network may select and provide a plurality of content to a user based on computed coefficients, selected user content generated based on said coefficient, including a user’s current proximity to a physical location within a time period, and predicted likely future actions, as captured by the coefficient – other words, a plurality of content generated based on a context and affinity of a user, as depicted in 10:1-67]
Regarding claim(s) 9, Stoop-High as a combination discloses: The method of claim 1. Stoop discloses: wherein transmitting the media content comprises delivering a plurality of content types, wherein each of the plurality of content types is configured to be delivered based on content rules. [9:1-16; 8:4-65; 10:1-67]
Regarding claim(s) 10, Stoop-High as a combination discloses: The method of claim 1. Stoop discloses:  wherein processing the image for the first location comprises processing the image on the device configured to receive the image. [1:16-54: a registered user at a social network with a user profile, said profile encapsulating user information including user demographics, communication channel information, personal interests, including interactions and interrelationships with applications, other human users and content, and as depicted in 12:15-19, receiving an image(s) upload to the social network as provided by a client system’s photo application as captured by a camera of the client’s system, said system including computing devices such as smartphones, laptop computers, cellular telephones, etcetera, as depicted in 3:37-39, and wherein the uploaded image’s elements are automatically detected, wherein elements of the uploaded images include names, locations, buildings, logos, brands, or any other concepts associated with concept nodes associated with a social network user, as depicted in 13:23-67]
Regarding claim(s) 11, Stoop-High as a combination discloses: The method of claim 1. Stoop discloses: wherein, receiving the indication that the device has performed the at least action comprises communicating with a device layer operated on the device . [10:45-67: linking a consumer’s actions via API or other communication channels]
Regarding claim(s) 12, Stoop-High as a combination discloses: The method of claim 1. High discloses: wherein associating the second brand asset to the first brand asset comprises associating at least one of the following: 
a complimentary to the first brand asset (i.e., identifying a substitute, a complimentary to a detected brand within a given proximity), [5:44-67: “substitute[ing] in place of [an] order of 24 packs of Coca-Cola based on data associated with each product, past responses [interactions] of the user to substitute of two 12 packs of Pepsi for a 24 pack of Coca-Cola, and/or a collective response of users to substitutions for a soda”]
an offering associated with the first brand asset, 
an advertisement associated with the first brand asset, 
a promotion associated with the first brand asset, 
a vendor associated with the first brand asset, 
a company associated with the first brand asset, and a variation of the first brand asset. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stoop to include the aforesaid mechanism(s) [i] as taught by High. One of ordinary skill would have been so motivated to include said mechanism(s) to promote minimal frictions between a consumer’s desire for a brand or its most relevant complementary or brand substitute, providing a brand’s substitute within a predetermined distance of a first brand located at a first facility or first brand location to a second facility or second brand location. [5:44-67]
Regarding claim(s) 13, Stoop-High discloses: The method of claim 1. Stoop discloses: further comprising enabling an interaction with the consumer of the media content in conjunction with, at least in part, the media content. [9:1-16; 8:4-65, 10:1-67]
Regarding claim(s) 14, Stoop-High discloses: The method of claim 1. Stoop discloses: wherein receiving the indication that the consumer has performed the at least one action comprises detecting an action performed on the device. [9:1-16: assigning weights depending on user’s actions, and frequency of a user’s actions, including interactions with content, objects and other users influences a weighting coefficient associated with content provision to the user to ensure relevance of delivered content, each content delivery associated with a content plurality including profile page content, posts, news stories, headlines, instant messages, updated based on continued tracking of actions upon which the coefficient is based, as depicted in 8:4-65, the social network may select and provide a plurality of content to a user based on computed coefficients, selected user content generated based on said coefficient, including a user’s current proximity to a physical location, and predicted likely future actions, as captured by the coefficient – other words, a plurality of content generated based on a context and affinity of a user, as depicted in 10:1-67]Regarding claim(s) 15, Stoop-High The method of claim 1. Stoop discloses: wherein processing the image for a first location comprises retrieving image geolocation data (i.e., determining the location corresponding to the image captured by a camera). [1:16-54: a registered user at a social network with a user profile, said profile encapsulating user information including user demographics, communication channel information, personal interests, including interactions and interrelationships with applications, other human users and content, and as depicted in 12:15-19, receiving an image(s) upload to the social network as provided by a client system’s photo application as captured by a camera of the client’s system, said system including computing devices such as smartphones, laptop computers, cellular telephones, etcetera, as depicted in 3:37-39, and wherein the uploaded image’s elements are automatically detected, wherein elements of the uploaded images include names, locations, buildings, logos, brands, or any other concepts associated with concept nodes associated with a social network user, as depicted in 13:23-67]





Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stoop in view of High and further in view of Bjontegard (US 9,338,622).

Regarding claim(s) 4, Stoop-High as a combination discloses: The method of claim 1. The aforementioned combination does not explicitly disclose, as disclosed by Bjontegard [a]: wherein updating the media content comprises updating via an Augmented Reality ("AR") superimposition of the first content. [30:56-65]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stoop to include the aforesaid mechanism(s) [a] as taught by Bjontegard. One of ordinary skill would have been so motivated to include said mechanism(s) to facilitate campaign’s objectives including conversion goals. [16:34-23, 30:56-65]







Claims 8, 16, and 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Stoop in view of High and further in view of Vaynblat (US 9,672,538).

Regarding claim(s) 8, Stoop-High as a combination discloses: The method of claim 1. The aforementioned combination does not disclose, as disclosed by Vaynblat discloses [a]: further comprising, in response to receiving the indication that the consumer has performed the at least one action, determining that a conversion metric has been met. [16:39-50: campaign conversion tracking, associated with cookie tracking as depicted in 23:51-24:67]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stoop to include the aforesaid mechanism(s) [a] as taught by Vaynblat. One of ordinary skill would have been so motivated to include said mechanism(s) to provide seamless tracking of a campaign’s objectives including conversion goals.
Regarding claim(s) 16, Stoop-High discloses: The method of claim 1. The aforementioned combination does not disclose, as disclosed by Vaynblat discloses [a]: further comprising compiling analytics based on the at least one action (i.e., analytics). [2:23-37: employing statistics such as analytics]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stoop to include the aforesaid mechanism(s) [a] as taught by Vaynblat. One of ordinary skill would have been so motivated to include said mechanism(s) to provide seamless tracking of a campaign’s objectives, including consumer actions analytically.

Regarding claim(s) 18, Stoop-High discloses the non-transitory computer-readable medium of claim 17. The aforementioned combination does not disclose, as disclosed by Vaynblat discloses [a]: further comprising a communication interface (i.e., providing an interface for connecting devices and beacons, consistent with Applicant’s specification, ¶245). [8:55-60, 10:45] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stoop to include the aforesaid mechanism(s) [a] as taught by Vaynblat. One of ordinary skill would have been so motivated to include said mechanism(s) to provide seamless tracking of a campaign’s objectives, connecting beacons with computing devices of an associated campaign.

Regarding claim(s) 19, Stoop-High discloses the non-transitory computer-readable medium of claim 17. The aforementioned combination does not explicitly disclose, as disclosed by Vaynblat [a]: wherein the communication interface is further configured to transmit a cookie to the device, wherein the cookie is configured to track activity on the mobile device (i.e., employing a cookie for tracking). [23:51-24:67]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stoop to include the aforesaid mechanism(s) [a] as taught by Vaynblat. One of ordinary skill would have been so motivated to include said mechanism(s) to provide seamless tracking of a campaign’s objectives.Regarding claim(s) 20, Stoop-High discloses the non-transitory computer-readable medium of claim 17. The aforementioned combination does not explicitly disclose, as disclosed by Vaynblat [a]: wherein the processor is further configured to generate statistics based on detecting the at least one action. [2:23-37: employing statistics such as analytics]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stoop to include the aforesaid mechanism(s) [a] as taught by Vaynblat. One of ordinary skill would have been so motivated to include said mechanism(s) to provide seamless tracking of a campaign’s objectives, including consumer actions.

Response to Arguments
Applicant’s arguments regarding amendments filed on 07-08-2022, with respect to the rejection(s) of claim(s) 7-9 have been fully considered. 
Applicant contentions with regard to amendments to the claims are moot in view of said amendments and updated Office Action and change in grounds of rejections pursuant to said amendments.



Conclusion
Prior art below made of record and NOT relied upon is considered pertinent to applicant's
disclosure pursuant to that well-known to one of ordinary skill in the art (as furnished previously in the prior Office Action): Shim (US 2016/0048869), Waldron (US 2017/0213240): tracking consumer devices along paths for relevant provision of content, McGrath (US 10,062,099): determining physical location metadata of an image captured by a consumer device, said device employing geotagging of said image and Exchangeable image file format, Exif, without cloud or Big Data infrastructure, to store said image on the device; McGregor (US 10,015,124): automatic response suggestions based on images received in messaging applications. In some implementations, a computer-executed method includes detecting a first image included within a first message received at a second device over a communication network from a first device of a first user, and programmatically analyzing the first image to extract a first image content. The method includes retrieving a first semantic concept associated with the first image content, programmatically generating a suggested response to the first message based on the first semantic concept, and transmitting instructions causing rendering of the suggested response in the messaging application as a suggestion to a second user of the second device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682